DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/353,938 filed on June 22, 2021, which is a CON of 16/366,213 (US 11,070,254 B2). Claims 1-20 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 1, “in response to determining” should be replaced with “in response to the determining”; similar objection applies to claims 8, 15 and some dependent claims (e.g., claims 6, 12, etc.);
in claim 2, “wherein facilitating” should be replaced with “wherein the facilitating”; similar objection applies to some dependent claims (e.g., claim 3, 5, etc.); and 
in claim 20, “claim 15” should be replaced with “claim 19” (or “the indication” should be replaced with “an indication”).
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi (US 2019/0222279 A1 –Cited Earlier in the CON).

Regarding claims 1 (method) 8 (network) & 15 (CRM), Xi teaches a method, network equipment with a processor/memory and a computer/machine readable medium (Figure 14: 1400 & Paragraph 334: the processes described above are implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor), comprising: determining, by network equipment comprising a processor, whether to employ packet duplication for packet transmission to a user equipment (Figure 14: 1410 “TRP”, 1420 “TRP”, 1430 “WTRU”, Paragraph 239: TRP 1410 (first transmit source) determines to make an effort to continue data transmissions to WTRU (UE) 1430 via TRP 1410, TRP 1420 (second transmit source) or both TRPs, Paragraph 240: TRP 1410 provides to TRP 1420 information associated with coordination based on beam transmissions & Paragraph 241: TRP 1410 and TRP 1420 transmits exactly the same set of symbols (duplicate packet) to WTRU 1430), and in response to determining to Figure 14: 1450 “Data Beams”, 1451 “Data Beams”, Paragraph 240: TRP 1410 provides data to, or exchanges data with, TRP 1420, where such data is transmitted to WTRU 1430 & Paragraph 241: TRP 1410 and TRP 1420 transmits exactly the same set of symbols to WTRU 1430).
Regarding claims 2, 9 & 16, Xi further discloses wherein facilitating the transmitting of the multiple copies comprises: transmitting, by the network equipment as a first transmit source (Figure 14: 1410 “TRP” (first transmit source)) of the multiple transmit sources, a first copy (Figure 14: 1450 “Data Beams”) of the multiple copies of the packet to the user equipment (Figure 14: 1430 “WTRU”).
Regarding claims 3, 10 & 17, Xi also discloses wherein facilitating the transmitting of the multiple copies further comprises: coordinating, by the network equipment, scheduling of the transmitting (Figure 14: 1472 “Coordinated Beams”) the first copy of the packet with a transmission of a second copy of the packet (Figure 14: 1451 “Data Beams”) via a second transmit source (Figure 14: 1420 “TRP” (second transmit source)) to the user equipment (Figure 14: 1430 “WTRU”).
Regarding claims 4, 11 & 18, Xi also discloses wherein the transmitting of the first copy of the packet comprises transmitting an ultra-reliable low-latency communication transport block data transmission (Figure 14: 1450 “Data Beams” & Paragraph 78: ultra-reliable low-latency (URLLC) access).
Regarding claim 5, Xi also discloses wherein facilitating the transmitting comprises: determining, by the network equipment, whether to indicate the packet duplication to the user equipment (Figure 14: 1472 “Coordinated Beams” & Paragraph 240: coordinated beams process includes functions and messages that facilitates multi-TRP coordinated transmissions).
Regarding claims 6, 12 & 19, Xi also discloses in response to determining to indicate the packet duplication to the user equipment: facilitating, by the network equipment, transmitting an indication of the packet duplication to the user equipment (Figure 14: 1472 “Coordinated Beams”, Paragraphs 109-110: same set of code bits & Paragraph 240: coordinated beams process includes functions and messages that facilitates multi-TRP coordinated transmissions).
Regarding claims 13 & 20, Xi also discloses wherein communicating the indication comprises employing an explicit/implicit indication (Figure 14: 1472 “Coordinated Beams” & Paragraph 240: coordinated beams process includes functions and messages that facilitates multi-TRP coordinated transmissions).
Regarding claims 7 & 14, Xi also discloses wherein the network equipment comprises a first antenna panel as a first transmit source of the multiple transmit sources (Figure 14: 1410 “TRP” (first transmit source) & Paragraph 89: TRP includes one or more antenna panels) and a second antenna panel as a second transmit source of the multiple transmit sources (Figure 14: 1420 “TRP” (second transmit source) & Paragraph 89: TRP includes one or more antenna panels), and wherein facilitating the transmitting comprises facilitating transmitting a first copy of the packet via the first antenna panel (Figure 14: 1450 “Data Beams”), and facilitating Figure 14: 1451 “Data Beams”).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633